TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00115-CV



                          John L. Wiley and Randi Wiley, Appellants

                                                  v.

                               Edward J. Mitschke, Jr., Appellee


       FROM THE DISTRICT COURT OF LEE COUNTY, 335TH JUDICIAL DISTRICT
        NO. 13,761, HONORABLE REVA TOWSLEE CORBETT, JUDGE PRESIDING



                             MEMORANDUM OPINION


               In February 2012, appellants John L. Wiley and Randi Wiley filed a notice of appeal

from an order denying their motion for partial summary judgment against Edward J. Mitschke, Jr.

On May 22, 2012, the Clerk of this Court sent notice to appellants that the district clerk’s office of

Lee County had advised this Court that arrangements had not been made for the clerk’s record. The

Clerk of this Court requested appellants to make arrangements for the record and to submit a status

report regarding this appeal by June 1, 2012. The Clerk also notified appellants that the failure to

do so would result in dismissal for want of prosecution. See Tex. R. App. P. 42.3. To date,

appellants have not responded to this Court’s notice. Accordingly, we dismiss this appeal for want

of prosecution. See id.
                                           __________________________________________

                                           Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Prosecution

Filed: August 10, 2012




                                              2